Citation Nr: 0504492	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of zero 
percent for a skin condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
visual floaters.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision which 
denied the veteran's claims of entitlement to a disability 
rating in excess of zero percent for a skin condition and to 
service connection for a lung condition, and also determined 
that, with no new and material evidence having been received, 
the veteran's previously denied claim of entitlement to 
service connection for visual floaters would not be reopened.  
The veteran has perfected a timely appeal.  He also testified 
at a videoconference Board hearing held before the 
undersigned Veterans Law Judge in November 2004.

With respect to the veteran's new and material evidence 
claim, it is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence that the veteran's service-connected 
skin condition covers five percent or more of the body, 
involves exposed areas, requires any therapy, or is 
manifested by scars.

3.  The December 1983 rating decision denying the veteran's 
claim of entitlement to service connection for visual 
floaters is a final decision.

4.  Evidence added since the December 1983 rating decision, 
including the veteran's testimony, does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for visual floaters.

5.  There is no competent evidence of a current lung 
condition that could be related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of zero 
percent for a skin condition have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.27, 4.118, 
Diagnostic Code 7899-7813 (2004).

2.  The December 1983 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
visual floaters, is final.  38 U.S.C.A. § 4004 
(1983) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 19.104 
(1983) (38 C.F.R. § 20.1100 (2004)).

3.  Evidence associated with the claims file subsequent to 
the December 1983 rating decision is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  The criteria for establishing service connection for a 
lung condition have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In letters dated in September and October 2002, the veteran 
and his representative were informed of what records VA would 
attempt to obtain on behalf of the veteran, what records the 
veteran was expected to provide in support of his claims, and 
of the need to advise VA of, or submit, any additional 
information or evidence that they wanted considered.  The 
veteran and his representative also were provided with a copy 
of the appealed rating decision and a statement of the case.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  In providing this 
information they served to inform him of the evidence needed 
to substantiate his claims.

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Some of this notice was obviously provided after the initial 
adverse decisions.  The Pelegrini Court held that its holding 
as to the timing of VCAA notice "there is no nullification 
or voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision.  
Pelegrini v. Principi, at 120.  It held that the notice 
requirements were satisfied if the Board ensured that the 
proper notice was ultimately provided.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He reported that he had no additional 
evidence to submit, and his hearing testimony demonstrated 
that he had received no relevant treatment for the conditions 
at issue.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature, extent, and etiology of his claimed lung condition 
and the current nature and extent of his service-connected 
skin condition.  As will be shown below, the medical evidence 
of record clearly demonstrates that the veteran currently 
does not experience a lung condition and his service-
connected skin condition has not resulted in any compensable 
disability.  An examination is not required in regard to the 
visual floater claim, prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  Thus, the 
Board concludes that no further examinations are required in 
this case.  38 U.S.C.A. § 5103A(d).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA medical records.  In September 2002, the veteran 
notified VA that there were no further medical records 
supporting his claims.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to a disability 
rating in excess of zero percent for a skin condition, the 
request to reopen a previously denied claim of entitlement to 
service connection for visual floaters, and entitlement to 
service connection for a lung condition poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran's Increased Rating Claim

VA outpatient treatment records show that in May 2002, the 
veteran was seen with multiple complaints, including a 
complaint of a skin disorder associated with a severe sunburn 
in 1980.  On examination there were no significant lesions, 
but there was scant hair growth over the lower extremities.  
The pertinent impression was multiple somatic complaints.

On VA skin examination in October 2002, the veteran 
complained of a loss of hair on his legs.  He stated that he 
had other skin rashes that "come and go" but he had no 
current skin rashes at this examination.  Physical 
examination revealed that the hair loss on the veteran's legs 
was what was seen with using high-topped boots.  The examiner 
concluded that the veteran's hair loss on his legs was 
secondary to mechanical abrasion by the use of high topped 
boots.  There was no other evidence of any skin problems.  
The assessment was no dermatologic problems identified.

The veteran testified at his November 2004 videoconference 
Board hearing that he had worn boots all of his life and had 
not experienced hair loss on his legs before active service.  
He testified that his skin itched and was painful.  He 
experienced recurrent skin rashes on his lower leg that 
scabbed over and left white scars.  He also experienced bad 
eczema.  He testified that his skin condition had not changed 
since October 2002.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Where an unlisted disease is encountered, a 
Diagnostic Code appropriate to the unlisted condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's skin condition is rated by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7899-7813 (2004) 
(dermatophytosis).  Diagnostic Code 7813 provides that 
dermatophytosis will be rated as disfigurement of the head, 
face, or neck, as scars, or as dermatitis, depending upon the 
predominant disability.

There have been no contentions, or other evidence that the 
veteran's service connected skin condition involves the head, 
face, or neck.  Therefore evaluation on that basis is not 
warranted.  There has been no showing of scars, therefore, 
evaluation on that basis is not warranted.

Dermatitis or eczema warrants a compensable evaluation if it 
covers at least five percent of the body, or at least five 
percent of exposed areas, or intermittent systemic therapy is 
required.  A noncompensable evaluation is provided if 
dermatitis or eczema covers less that five percent of the 
body or exposed areas, and no more than topical therapy has 
been required.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Although the veteran has testified that he occasionally has 
had dry, itching, and cracked skin; he also testified that 
the skin condition had not changed since the October 2002 
examination.  That examination showed no skin lesions or 
other abnormality, other than a loss of hair from the use of 
boots.  He also testified that he had no current skin 
lesions, cracked or itching skin at the time of the hearing.  
Loss of hair is not recognized as a criterion for a 
compensable evaluation for skin disease.  

As just discussed, there is no objective medical evidence in 
the record that the veteran's service-connected skin 
condition is manifested by any compensable disability.  The 
VA examiner found no evidence of skin problems in October 
2002, although this examiner noted that the veteran's 
complaint of hair loss on his lower legs was consistent with 
the wearing of high top boots.  This examiner also noted the 
veteran's complaints of intermittent skin rashes, but there 
were no rashes present at this examination.

With no objective medical evidence showing that the veteran's 
service-connected skin condition has resulted in any 
compensable disability, and in the absence of any contention 
to that effect, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of zero percent for a service-
connected skin condition.  38 U.S.C.A. § 5107(b).  Since 
there is no evidence that the veteran's disability 
approximates any of the criteria for a compensable 
evaluation, it does not more closely approximate the criteria 
for the next higher evaluation.  38 C.F.R.§ 4.7 (2004).  
Accordingly, the claim must be denied.

The Veteran's New & Material Evidence Claim

As noted above, the RO denied the veteran's original claim of 
entitlement to service connection for visual floaters in 
December 1983.  

The evidence considered by the RO included the veteran's 
service medical records.  These showed that he was seen in 
March 1983 with a complaint of the onset of visual floaters 
over the previous six to eight months.  There was no history 
of trauma or other eye injury.  He had no complaints of 
blurred vision.  His visual acuity was 20/20 on the right and 
20/15 on the left.  He had full confrontation and 
unrestricted ocular movement.  The disc of the right eye was 
hyperpigmented.  The assessments included vitreal floaters, 
as the probable cause of his complaints.  He was seen later 
in March 1983, to rule out retinal detachment as the cause of 
the floaters.  All findings were within normal limits.  The 
assessments were vitreal floaters as the probable cause of 
the veteran's complaints; and ocular health within normal 
limits.  He was seen in September 1983 with a complaint of 
still seeing black dots.  No floaters were seen on 
examination.  The assessment was apparent vitreal floaters.  

The RO had no other medical evidence at the time of its 1983 
decision.  In his application for benefits, the veteran 
reported no treatment since September 1983 for visual 
floaters.

The RO denied the veteran's claim on the grounds that while 
visual floaters had been shown in service, they were not 
considered a "disability entity" and were a "finding 
within normal limits."

This decision was not appealed.  As relevant to the veteran's 
request to reopen his previously denied claim, the evidence 
received since the final denial consists of  the veteran's 
testimony at his November 2004 videoconference Board hearing.

The veteran testified that he first experienced visual 
floaters during service.  His visual floaters kept 
multiplying,  looked like "dirty bubbles", and moved around 
his eyes frequently.  The veteran also testified that he had 
never sought treatment for visual floaters, although they 
were a distraction.

Analysis

If new and material evidence has been presented or secured, a 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002),  "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
that is not cumulative or redundant and that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the December 1983 rating decision.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis for the prior denial was that visual floaters had 
not been shown to be a disability.

The only evidence submitted since the previous final denial 
of the veteran's service connection claim for visual floaters 
in December 1983 consists of the veteran's testimony at his 
November 2004 hearing.  This testimony contains the veteran's 
report that the floaters were a distraction.  However, the 
service medical records also showed that the veteran found 
the floaters to be a distraction (or even disturbing), as 
shown by the fact that he sought treatment.  However, medical 
professionals found that the floaters caused no visual 
disability.  

The veteran's testimony does not rebut the findings of the 
medical professionals.  He testified that he had received no 
treatment since service, and did not report symptoms that 
would refute the previous findings of normal ocular health.

There is still no competent evidence that visual floaters 
result in any current disability.  Absent such evidence of a 
current eye condition, the additional evidence-while new in 
the sense that such evidence was not previously considered by 
agency decision makers-does not relate to a previously 
unestablished fact necessary for the grant of service 
connection.  Therefore, as regards the visual floaters, "new 
and material" evidence, as contemplated by 38 C.F.R. § 
3.156(a), has not been received.

Service Connection for a Lung Condition

A review of the veteran's service medical records indicates 
that he reported no history of lung problems at his 
enlistment physical examination in March 1980.  He stated 
that he was in fair health and smoked cigarettes.  Clinical 
evaluation revealed that his lungs and chest were normal, and 
he was found qualified for enlistment.

The veteran was treated for upper respiratory infections 
during active service in April and June 1980.  There were no 
further reports of relevant treatment.

A copy of the veteran's separation physical examination was 
not available for review.

When he filed his service connection claim in October 2002, 
the veteran stated that he only had been treated for this 
condition during active service.

On VA outpatient treatment in October 2002, the veteran 
received a pulmonary function test (PFT) which revealed 
normal lung volumes.

The veteran testified at his November 2004 videoconference 
Board hearing that his claimed lung condition was "not that 
bad," and that he was not receiving any treatment for this 
condition.  He reported no specific symptoms of a lung 
condition.

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2004).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As just discussed, the veteran's service medical records show 
no history, diagnosis, or treatment of a lung condition.  
Instead, they only show in-service treatment for two upper 
respiratory infections that were acute, transitory, and 
completely resolved; as shown by the fact that they were not 
subsequently reported.  

Nonetheless, the veteran is competent to report experiencing 
lung problems during service.  

The veteran's post-service medical records show only that his 
lungs had normal volume on pulmonary function testing in 
October 2002.  The veteran testified at his November 2004 
videoconference Board hearing that his claimed lung condition 
had not worsened since October 2002.  Additionally, he did 
not report any current pulmonary symptoms, only that he had a 
lung condition without any reported manifestations.  There is 
no other evidence of a current lung disease or disability.

The competent medical evidence, and the veteran's testimony, 
is to the effect that there is no current lung condition.  
Accordingly, the Board finds that entitlement to service 
connection for a lung condition has not been established.

Since there is no evidence of current lung disability, the 
Board determines that the preponderance of the evidence is 
against the veteran's service connection claim for a lung 
condition.  The Board has considered the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of zero percent 
for a skin condition is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for visual 
floaters.

Entitlement to service connection for a lung condition is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


